DETAILED ACTION
Remarks
The instant application having Application No. 16/871,408 filed on May 11, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1 and 3-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Timothy H. Hwang (Reg. No. 61,145) on June 28, 2022.

Please amend the claims as follows:

(Currently Amended)	A method, comprising:
receiving a request to delete a directory from a storage;
unlinking a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory comprises updating the first leaf node of the tree data structure corresponding to the directory and the second leaf node of the tree data structure corresponding to parent metadata object of the directory to include corresponding update intents;
providing a success confirmation that the first leaf node of the tree data structure corresponding to the directory is unlinked from the second leaf node of the tree data structure corresponding to the parent metadata object; and
after providing the success confirmation: 
marking for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory; and
identifying and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects.
(Canceled)	
(Currently Amended)	The method of claim [[2]] 1, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory further comprises removing from a metadata object associated with the parent metadata object a reference to the directory.
(Previously presented)	The method of claim 1, further comprising deleting the first leaf node of the tree data structure corresponding to the directory.
(Previously presented)	The method of claim 1, further comprising removing an update intent from the second leaf node corresponding to the parent metadata object of the directory.
(Previously presented)	The method of claim 1, wherein identifying the one or more marked metadata objects comprises scanning a leaf level of the tree data structure.
(Original)	The method of claim 6, further comprising marking for deletion the descendant metadata objects of the one or more marked metadata objects.
(Currently Amended)	The method of claim 7, wherein the one or more marked metadata objects are deleted after the descendant metadata objects of the one or more marked metadata objects are marked for deletion.
(Original)	The method of claim 1, wherein the one or more marked metadata objects of the directory are associated with a plurality of views.
(Original)	The method of claim 9, further comprising determining a latest view of the plurality of views that includes the one or more marked metadata objects of the directory.
(Original)	The method of claim 10, wherein the one or more marked metadata objects and any of their descendant metadata objects are deleted from the latest view of the plurality of views.
(Previously presented)	The method of claim 11, wherein the one or more marked metadata objects and any of their descendant metadata objects are deleted from a next latest view of the plurality of views.
(Original)	The method of claim 1, wherein the storage is comprised of a plurality of storage nodes.
(Original)	The method of claim 13, wherein the plurality of storage nodes are assigned a corresponding subset of a set of the one or more metadata objects.
(Original)	The method of claim 14, wherein the plurality of storage nodes perform the step of identifying and deleting the one or more marked metadata objects and any of their descendant metadata objects for their corresponding subset of the set of the one or more metadata objects.
(Original)	The method of claim 1, wherein identifying and deleting the one or more marked metadata objects and any of their descendant metadata objects includes determining whether a timeout condition has been satisfied. 
(Previously presented)	The method of claim 16, wherein in response to determining that the timeout condition has been satisfied: 
pausing the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects; and
resuming the identifying and deleting of the one or more marked metadata objects and any of their descendant metadata objects in a distributed manner.
(Currently Amended)	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a request to delete a directory from a storage;
unlinking a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory comprises updating the first leaf node of the tree data structure corresponding to the directory and the second leaf node of the tree data structure corresponding to parent metadata object of the directory to include corresponding update intents;
providing a success confirmation that the first leaf node of the tree data structure corresponding to the directory is unlinked from the second leaf node of the tree data structure corresponding to the parent metadata object; and
after providing the success confirmation:
marking for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory; and
identifying and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects.
(Currently Amended)	The computer program product of claim 18, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory comprises[[:]] 

removing from a metadata object associated with the parent metadata object a reference to the directory.
(Currently Amended)	A system, comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
receive a request to delete a directory from a storage;
unlink a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory, wherein to unlink the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory, the processor is configured to update the first leaf node of the tree data structure corresponding to the directory and the second leaf node of the tree data structure corresponding to parent metadata object of the directory to include corresponding update intents;
provide a success confirmation that the first leaf node of the tree data structure corresponding to the directory is unlinked from the second leaf node of the tree data structure corresponding to the parent metadata object; and
after providing the success confirmation:
mark for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory; and
identify and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects.

Examiner’s Statement of Reasons for Allowance

Claims 1 and 3-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1 and 3-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Kazar (US Patent Publication No. 2010/0011037 A1) discloses a storage system comprises a plurality of vdisks, with each vdisk containing a plurality of storage segments, and each segment providing a specific class of service (CoS). Each vdisk stores files with data and meta data distributed among its storage segments. A storage system comprises a memory having multiple classes of service. The system comprises an interface for storing a file as blocks of data associated with a class of service in the memory. The interface chooses the class of service for a block on a block by block basis. A file system for storing a file comprises a plurality of vdisks, with each vdisk having a plurality of inodes. Each inode of each vdisk stores data on one or more segments, with each segment having a different class of service. The system comprises a controller which stores data of a file in an inode of a vdisk, in one or more segments of that vdisk. A file system for storing a file comprises a plurality of vdisks, and each vdisk having a plurality of inodes. The system comprises a controller including a plurality of processors, with each processor serving one or more of the vdisks. A file system for storing comprises a plurality of vdisks, with each vdisk having a plurality of inodes, a plurality of inodes of at least one vdisk storing data on a plurality of segments, each segment having a different class of service. The system comprises a controller which stores data of the file in one or more segments of one vdisk. A method for storing a file.
Prior art of record Armangau et al. (US Patent No. 8,412,688 B1) discloses a snapshot copy facility maintains information indicating ownership and sharing of child nodes in the hierarchy of a file between successive versions by delegating reference counts to the parent-child relationships between the nodes, as indicated by pointers in the parent nodes. When a child node becomes shared between a parent node of the production file and a parent node of a snapshot copy, the delegated reference count is split among the parent nodes. This method is compatible with a conventional data de-duplication facility, and avoids a need to update reference counts in metadata of child nodes of a shared intermediate node upon splitting the shared intermediate node when writing to a production file.
Prior art of record Derk et al. (US Patent Publication No. 2007/0185936 A1) discloses a method, system, and article of manufacture, wherein image data corresponding to data stored in a storage unit is stored in a backup set. Metadata that indicates deletions made to files and directories in the storage unit is stored in the backup set, subsequent to the storing of the image data in the backup set. Additions and modifications made to the files and the directories in the storage unit are stored in the backup set, subsequent to the storing of the metadata in the backup set. The data stored in the storage unit is recovered from the backup set.
Prior art of record Kumar et al. (US Patent Publication No. 2006/0155723 A1) discloses a system for providing single view of content in a network of devices includes a communication module that detects devices connected to the network, a directory module that discovers content in each detected device via the communication module and maintains a directory of such available content providing a single view of the discovered content for access thereto, and a content manager that provides access to the single view.
Prior art of record Saito et al. (US Patent Publication No. 2004/0172421 A1) discloses a a system for and a method of maintaining namespace consistency in a wide-area file system. In one embodiment, a wide-area file system has a plurality of replicas for a file. Each replica of a file and parent directories for the file are at a node. An update to a replica of the file is propagated to other replicas of the file. In response to receiving a propagated update to a replica at a node, the replica for the file at the node is updated. A directory operation (e.g., rename, link or unlink) may affect a backpointer for a replica. When a backpointer for a replica at a node is not consistent with the parent directories for the replica at the node, the the parent directories are modified to be consistent with the backpointer. A modification may be performed at a node while an earlier inconsistent modification may be ignored. As a result, consistency is maintained among the replicas.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “receiving a request to delete a directory from a storage; unlinking a first leaf node of a tree data structure corresponding to the directory from a second leaf node of the tree data structure corresponding to a parent metadata object of the directory, wherein unlinking the first leaf node of the tree data structure corresponding to the directory from the second leaf node of the tree data structure corresponding to the parent metadata object of the directory comprises updating the first leaf node of the tree data structure corresponding to the directory and the second leaf node of the tree data structure corresponding to parent metadata object of the directory to include corresponding update intents; providing a success confirmation that the first leaf node of the tree data structure corresponding to the directory is unlinked from the second leaf node of the tree data structure corresponding to the parent metadata object; and after providing the success confirmation: marking for deletion one of more nodes of the tree data structure corresponding to one or more metadata objects of the directory; and identifying and deleting the one or more nodes of the tree data structure corresponding to the one or more marked metadata objects and at least one of their descendant metadata objects.”

Independent claims 18 and 20 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168